Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	The Terminal Disclaimer filed on 09/17/2021 has been approved by the office.
Drawing
2.	Drawing filed on 01/29/2020 has been accepted by the examiner.
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Doyle (US20150013674) describes new and unique advantages to ventilator treatment over prior ventilator systems. By automatically analyzing collected ventilatory data and patient data from both internal and external sources and generating solutions related to resolving corrupt interaction between a patient and the ventilatory system, the ventilatory system is able to provide a clinician with increased information and decision making capabilities while reducing the amount of time the clinician must spend by the patient's bedside performing assessments and analysis to determine the cause of a problem. By providing the clinician with recommendations in addition to the root cause of a problem, the ventilatory system is able to further assist the clinician and increase the clinician's 

	Casset (US 2010/0113958 A1) describes a spirometric analysis for a patient implanted with a prosthesis equipped with means for measurement of transthoracic impedance (typically, circuits and logic for assessing minute ventilation), without use of a spirometer or any additional external equipment. The absence of use of any external device simplifies the data collection for a spirometric analysis, and the analysis can be performed in any circumstances and in any place, and even in an automatic manner. It is another object of the present invention to perform spirometric measurement autonomously, without calibration or prior need for an external reference. Data from a spirometric measurement is stored in the memory of the implantable device and a regular or permanent monitoring of a patient's status using the collected data is performed. Therefore, it is possible to inform a physician during a routine visit or even without waiting for a visit, and to alert the patient or in an urgent case to call for a 

	Kline (US 2007/0078357 A1) describes  a method of determining the presence of pulmonary embolism is a postoperative patient. The first step is the preoperative collection of data obtained from the breath of the patient. The patient is allowed to breathe the ambient air for two minutes, and is then seated in a semi-Fowler's position and given with comfortable nose clips. The patient is next provided with and asked to breath through the device of the present invention. The data obtained by the device is qualified against predetermined criteria and, if acceptable, stored in memory. After an operation, the collection process is repeated if the patient experiences difficulty breathing. The mean carbox ratios from the baseline and post-surgical data collections are then compared to non-invasively predict the likelihood that the patient has developed pulmonary embolism. For example, a decrease in the carbox ratio of more than twenty-five percent (25%) represents an abnormal test and is consistent with possible pulmonary embolism. No change or an increase in the carbox ratio suggests the absence of pulmonary embolism.



	Kline (US 2005/0197589 A1) describes a device and method for ascertaining the functioning of the respiratory system and determining whether a pulmonary embolism is present. The device comprises an apparatus containing sensors which measure the amount of a particular gas expired for a patient's lungs, including a non-ambient gas which is previously provided to the patent. From this data, a processor computes the concentration of expired gas as a function of expired volume and displays the results on a screen. By comparing the results to 

	Kraus (US 2014/0135640 A1) describes a method for identifying a degree of severity of a respiratory disorder of a patient, the method comprising: receiving, from a capnograph, a CO2 waveform indicative of partial-pressure CO2 values of the patient at consecutive time intervals; receiving from a second sensing unit a second signal, and computing at least one additional parameter based on the second signal; using a processor: computing at least one parameter relating to the CO2 waveform selected from the group consisting of: slope of a CO2 concentration curve, an angle of rise, a time to rise, run time of the rise, curvature, acceleration, area under the curve, and any combination of these parameters; determining a change in the at least one parameter relating to the CO2 waveform over the consecutive time intervals; determining a change in the at least one additional parameter over the consecutive time intervals; identifying an improvement, lack of change or deterioration in a respiratory status based on the determined change in the at least one parameter relating to the CO2 waveform; identifying an improvement, lack of change or deterioration in a vital sign of said patient based on the determined change in the at least one additional parameter and on a change in end-tidal CO2 (EtCO2) values obtained over the consecutive time intervals; determining a degree of severity of a respiratory disorder based on the improvement, lack of change or deterioration in the respiratory status and in the vital sign.


	Krauss (US 2015/0157214 A1) describes a mobile patient monitor, comprising: at least one blood pressure monitoring device operable to generate at least one blood pressure parameter; an electrocardiogram (ECG) monitoring device operable to generate at least one ECG parameter; a respiratory rate monitoring device operable to generate at least one respiratory rate parameter; a heart rate monitoring device operable to generate at least one heart rate parameter; a pulse oximetry device operable to generate at least one oxygen parameter; and a medical parameter interpretation processor operable to: receive the at least one ECG parameter, the at least one blood pressure parameter, the at least one respiratory rate parameter, the at least one heart rate parameter, and the at least one oxygen parameter; store one or more changes to the at least one ECG parameter, the at least one blood pressure parameter, the at least one respiratory rate parameter, the at least one heart rate parameter, and the at least one oxygen parameter; generate at least one output indication comprising at least one or more alerts; and a display operable to display the at least one output indication, at least one ECG parameter, the at least one blood pressure 

	Freeman (US 10702166 B1) describes a device for assessing a patient, the device comprising: a sensor array comprised of a set of impedance measurement electrodes adapted to be placed in one or more tetrapolar configurations on the chest of the patient for acquiring a bioimpedance signal from the patient; a programmable element coupled to the sensor array and having acquisition circuitry; wherein the programmable element: determines a Respiratory Variation Monitoring (RVM) calibration coefficient based on the patient's bioimpedance signal and demographic information of the patient; adjusts the acquisition circuitry based on the calibration coefficient; determines signal variation in the bioimpedance signal; adjusts the acquisition circuitry for the signal variation; and analyzes the bioimpedance signal using the RVM calibration coefficient to determine a respiratory volume and/or respiratory flow parameter of the patient; and a visual and/or audible alarm coupled to the programmable element or a medical therapy system coupled to the programmable element, wherein the alarm or medical therapy system is activated upon the respiratory volume and/or respiratory flow parameter exceeding a predetermined threshold. wherein the respiratory volume and/or .

	Allowable Subject Matter
4.	Claims 1-22 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system for remote diagnostic monitoring and addressing faults at a plurality of patient devices configured for respiratory therapy, the system comprising one or more computing devices, the one or more computing devices being configured to: when a predetermined period of patient device non-use time expires, transmit service data, identified based on the identified fault, to the first patient device and thereby enabling the one or more computing devices to address the fault remotely, wherein the first patient device is not used by a patient during the predetermined period. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-20 are allowed due to their dependency on claim 1.

Regarding claim 21:
The primary reason for the allowance of claim 21 is the inclusion of one or more non-transitory computer readable storage mediums with processor executable instructions for one or more processors, wherein the processor executable 


Regarding claim 22:
The primary reason for the allowance of claim 22 is the inclusion one or more non-transitory computer readable storage mediums with processor executable instructions for one or more processors, wherein the processor executable instructions, when executed by the one or more processors, are configured to, with one or more computing devices, perform remote diagnostic monitoring and addressing of faults at a plurality of patient devices configured for respiratory therapy, the processor executable instructions comprising: when a predetermined period of patient device non-use time expires, control transmitting service data, identified based on the identified fault, to the first patient device and thereby enable the one or more computing devices to address the fault remotely, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 17, 2021